 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 (559) 497-4000 Telephone
   (559) 497-4099 Facsimile
 5
   Attorneys for the United States
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 1:15-CV-00954-DAD-EPG
12                Plaintiff,
                                                   STIPULATION AND ORDER TO
13         v.                                      CONTINUE MANDATORY
                                                   SCHEDULING CONFERENCE FROM
14   APPROXIMATELY $3,801,034.94 IN U.S.           OCTOBER 23, 2019 TO APRIL 22,
     CURRENCY SEIZED FROM CITIBANK                 2020
15   ACCOUNT NUMBER 206054579 HELD IN
     THE NAME OF ARTHUR AVE.
16   CONSULTING, INC.,
17   APPROXIMATELY $21,865.67 IN U.S.
     CURRENCY SEIZED FROM CITIBANK
18   ACCOUNT NUMBER 205912785 HELD IN
     THE NAME OF ARTHUR AVE.
19   CONSULTING, INC.,

20   APPROXIMATELY $2,031,022.25 IN U.S.
     CURRENCY SEIZED FROM BANK OF
21   AMERICA ACCOUNT NUMBER
     325016557963 HELD IN THE NAME OF
22   MARTEL 3D, LLC, and

23   APPROXIMATELY $120,883.59 IN U.S.
     CURRENCY SEIZED FROM BANK OF
24   AMERICA ACCOUNT NUMBER
     000577161654 HELD IN THE NAME OF
25   MARTEL 3D, LLC,

26

27

28
                                                   1        Stipulation and Order to Continue Mandatory
29                                                          Scheduling Conference from October 23, 2019 to
                                                            April 22, 2020
30
 1   APPROXIMATELY $50,000.00 SEIZED
     FROM THE CALIFORNIA FRANCHISE
 2   TAX BOARD, SOURCED FROM FUNDS
     WITHDRAWN FROM BANK OF AMERICA
 3   SAVINGS ACCOUNT NUMBER
     325016557963, HELD IN THE NAME OF
 4   MARTEL 3D, LLC, and
 5   2011 BMX X3, VIN: 5UXX5C54BL716300,

 6                  Defendants.

 7

 8          The United States and Claimants Ara G. Dolarian, Arthur Ave. Consulting, Inc., Martel 3D

 9 LLC, and Dolarian Capital, Inc. (hereafter “Dolarian Claimants”), by and through their respective

10 counsel of record, submit the following Stipulated Request to Continue the Mandatory Scheduling

11 Conference from October 23, 2019, to April 22, 2020.

12                                                Introduction

13          In June and December 2015, the United States filed civil forfeiture complaints in rem against

14 the above-captioned assets (“defendant assets”), seeking forfeiture of the defendant assets because

15 they are the proceeds of a criminal violation of the Arms Export Control Act (“AECA”), 22 U.S.C. §

16 2778, et seq. The United States has served all known potential claimants to the defendant assets in a

17 manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable

18 statutory authority. The Dolarian Claimants have appeared in this case with the filing of their claims

19 and answers to the complaints. See ECF Nos. 22 and 24.
20          Further, the parties have stipulated to the consolidation of the two forfeiture actions, which was

21 granted by the Court on April 5, 2019. See ECF No. 41. The parties jointly requested, and the Court

22 granted, that the Scheduling Conference be rescheduled to October 23, 2019. See ECF No. 49.

23                                                 Good Cause

24          On May 15, 2019, a Criminal Complaint was filed against Ara G. Dolarian (“Defendant

25 Dolarian”) and Dolarian Capital, Inc. (“DCI”) in the Eastern District of California, case number 1:19-
26 MC-00106-EPG. A warrant for the arrest of Defendant Dolarian was issued that same day. On May

27 16, 2019. Defendant Dolarian, in custody, appeared in court and was arraigned on the criminal

28 complaint. The criminal matter against Dolarian is presently set for sentencing on December 9, 2019.
                                                      2           Stipulation and Order to Continue Mandatory
29                                                                Scheduling Conference from October 23, 2019 to
                                                                     April 22, 2020
30
 1 In light of the sentencing hearing, the parties have conferred and agreed that the Mandatory

 2 Scheduling Conference should be continued to April 22, 2020.

 3          This continuance of the Mandatory Scheduling Conference will allow the criminal matter to

 4 resolve. On this basis, the parties believe engaging in civil discovery would not be productive at this

 5 time. For this reason, and in the interests of judicial economy, the parties have agreed to stipulate to

 6 continue the Mandatory Scheduling Conference to April 22, 2020 (or to another date the Court deems

 7 appropriate).

 8          As explained above, the parties believe that this request is in the interests of justice. Therefore,

 9 good cause exists to continue the Mandatory Scheduling Conference from October 23, 2019 to April

10 22, 2020, or to a date the Court deems appropriate.

11                                                         Respectfully submitted,

12 Dated: October 18, 2019                                 McGREGOR W. SCOTT
                                                           United States Attorney
13

14
                                                            /s/ Jeffrey A. Spivak
15                                                         JEFFREY A. SPIVAK
                                                           Assistant U.S. Attorney
16

17 Dated: October 17, 2019                                  /s/ George B. Newhouse, Jr.
                                                           GEORGE B. NEWHOUSE, JR.
18                                                         Attorney for Claimants
                                                           (As approved by email on 10/17/19)
19
20

21

22

23

24

25
26

27

28
                                                          3           Stipulation and Order to Continue Mandatory
29                                                                    Scheduling Conference from October 23, 2019 to
                                                                      April 22, 2020
30
                                                   ORDER
 1
            Pursuant to the stipulation of the parties (ECF No. 50) and good cause appearing, the Court
 2
     makes the following order: The Mandatory Scheduling Conference is continued from October 23, 2019
 3
     to April 22, 2020, at 10:00 a.m.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    October 18, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        4          Stipulation and Order to Continue Mandatory
29                                                                 Scheduling Conference from October 23, 2019 to
                                                                   April 22, 2020
30
